Stewart, J.,
dissenting. The application for attorney fees in the present case contemplates the payment of those fees out of the $64,500 which had been preserved from illegal expenditure by the taxpayer appellant, which fees he claims are a part of his expense in the preservation of the fund. In my opinion, since that $64,500 had been appropriated by the G-eneral Assembly as a part of the highway maintenance appropriation, Sections 22 and 29 of Article II of the Constitution are inapplicable.
The remaining question is whether Section 5a of Article NTT of the Constitution prohibits the expenditure of any part of the preserved fund for the attorney fees for which application is made.
In my opinion, the words, “other statutory highway purposes,” as used in Section 5a, Article XII of the Constitution, should be extended to comprehend the payment of fees to the attorney of a taxpayer who, in an action brought for such purpose, has prevented the illegal disbursement and dissipation of a fund governed by such constitutional provision, so that the fund may be utilized for the highway purposes for which it was intended.